 


113 HRES 567 EH: Providing for the Establishment of the Select Committee on the Events Surrounding the 2012 Terrorist Attack in Benghazi.
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 567 
In the House of Representatives, U. S.,

May 8, 2014
 
RESOLUTION 
Providing for the Establishment of the Select Committee on the Events Surrounding the 2012 Terrorist Attack in Benghazi. 
 
 
1.EstablishmentThere is hereby established the Select Committee on the Events Surrounding the 2012 Terrorist Attack in Benghazi (hereinafter referred to as the Select Committee). 
2.Composition 
(a)The Speaker shall appoint 12 Members to the Select Committee, five of whom shall be appointed after consultation with the minority leader. 
(b)The Speaker shall designate one Member to serve as chair of the Select Committee. 
(c)Any vacancy in the Select Committee shall be filled in the same manner as the original appointment. 
3.Investigation and Report on the Events Surrounding the 2012 Terrorist Attack in Benghazi 
(a)The Select Committee is authorized and directed to conduct a full and complete investigation and study and issue a final report of its findings to the House regarding— 
(1)all policies, decisions, and activities that contributed to the attacks on United States facilities in Benghazi, Libya, on September 11, 2012, as well as those that affected the ability of the United States to prepare for the attacks; 
(2)all policies, decisions, and activities to respond to and repel the attacks on United States facilities in Benghazi, Libya, on September 11, 2012, including efforts to rescue United States personnel; 
(3)internal and public executive branch communications about the attacks on United States facilities in Benghazi, Libya, on September 11, 2012; 
(4)accountability for policies and decisions related to the security of facilities in Benghazi, Libya, and the response to the attacks, including individuals and entities responsible for those policies and decisions; 
(5)executive branch authorities’ efforts to identify and bring to justice the perpetrators of the attacks on U.S. facilities in Benghazi, Libya, on September 11, 2012; 
(6)executive branch activities and efforts to comply with Congressional inquiries into the attacks on United States facilities in Benghazi, Libya, on September 11, 2012; 
(7)recommendations for improving executive branch cooperation and compliance with congressional oversight and investigations; 
(8)information related to lessons learned from the attacks and executive branch activities and efforts to protect United States facilities and personnel abroad; and 
(9)any other relevant issues relating to the attacks, the response to the attacks, or the investigation by the House of Representatives into the attacks. 
(b)In addition to any final report addressing the matters in subsection (a), the Select Committee may issue such interim reports as it deems necessary. 
(c)Any report issued by the Select Committee may contain a classified annex. 
4.Procedure 
(a)Notwithstanding clause 3(m) of rule X of the Rules of the House of Representatives, the Select Committee is authorized to study the sources and methods of entities described in clause 11(b)(1)(A) of rule X insofar as such study is related to the matters described in section 3. 
(b)Clause 11(b)(4), clause 11(e), and the first sentence of clause 11(f) of rule X of the Rules of the House of Representatives shall apply to the Select Committee. 
(c)Rule XI of the Rules of the House of Representatives shall apply to the Select Committee except as follows: 
(1)Clause 2(a) of rule XI shall not apply to the Select Committee. 
(2)Clause 2(g)(2)(D) of rule XI shall apply to the Select Committee in the same manner as it applies to the Permanent Select Committee on Intelligence. 
(3)Pursuant to clause 2(h) of rule XI, two Members of the Select Committee shall constitute a quorum for taking testimony or receiving evidence and one-third of the Members of the Select Committee shall constitute a quorum for taking any action other than one for which the presence of a majority of the Select Committee is required. 
(4)The chair of the Select Committee may authorize and issue subpoenas pursuant to clause 2(m) of rule XI in the investigation and study conducted pursuant to section 3 of this resolution, including for the purpose of taking depositions. 
(5) 
(A)The chair of the Select Committee, upon consultation with the ranking minority member, may order the taking of depositions, under oath and pursuant to notice or subpoena, by a Member of the Select Committee or a counsel of the Select Committee. 
(B)Depositions taken under the authority prescribed in this paragraph shall be governed by the procedures submitted by the chair of the Committee on Rules for printing in the Congressional Record. 
(6)The chair of the Select Committee may, after consultation with the ranking minority member, recognize— 
(A)Members of the Select Committee to question a witness for periods longer than five minutes as though pursuant to clause 2(j)(2)(B) of rule XI; and 
(B)staff of the Select Committee to question a witness as though pursuant to clause 2(j)(2)(C) of rule XI. 
5.Records; Staff; Funding 
(a)Any committee of the House of Representatives having custody of records in any form relating to the matters described in section 3 shall transfer such records to the Select Committee within 14 days of the adoption of this resolution. Such records shall become the records of the Select Committee. 
(b) 
(1) 
(A)To the greatest extent practicable, the Select Committee shall utilize the services of staff of employing entities of the House. At the request of the chair of the Select Committee in consultation with the ranking minority member, staff of employing entities of the House or a joint committee may be detailed to the Select Committee without reimbursement to carry out this resolution and shall be deemed to be staff of the Select Committee. 
(B)Section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i)) shall apply with respect to the Select Committee in the same manner as such section applies with respect to a standing committee of the House of Representatives. 
(2)The chair of the Select Committee, upon consultation with the ranking minority member, may employ and fix the compensation of such staff as the chair considers necessary to carry out this resolution. 
(c)There shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary for the expenses of the Select Committee. Such payments shall be made on vouchers signed by the chair of the Select Committee and approved in the manner directed by the Committee on House Administration. Amounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
6.Dissolution and Disposition of Records 
(a)The Select Committee shall cease to exist 30 days after filing the final report required under section 3. 
(b)Upon dissolution of the Select Committee, the records of the Select Committee shall become the records of such committee or committees designated by the Speaker. 
 
Karen L. Haas,Clerk.
